CRAWFORD, Judge
(dissenting):
There have been two reviews by the court below. 28 MJ 1074 (1989) and 38 MJ 530 (1993). This marks the fourth time appellant’s case has been heard by this Court. 32 MJ 252 (1991), 33 MJ 101 (1991), and 44 MJ 106 (1996). None of these decisions reversed the findings or sentence. On the issue of ineffectiveness of counsel, there have been no changes in the law or the facts since the trial.
A number of Federal courts have held in capital cases that the defense counsel was not ineffective for failing to introduce intoxication alone or together with other mitigating evidence during the sentencing stage. White v. Singletary, 972 F.2d 1218, 1220-21, 1224-26 (11th Cir.1992); Lashley v. Armontrout, 957 F.2d 1495, 1497-98 (8th Cir.1992); Romero v. Lynaugh, 884 F.2d 871, 876-77 (5th Cir.1989); Woratzeck v. Ricketts, 820 F.2d 1450, 1456 (9th Cir.1987). Historically, intoxication has not been considered to be a matter in mitigation but a matter in aggrava*132tion. See Montana v. Egelhoff,—U.S.-,-, 116 S.Ct. 2018, 2017-19, 135 L.Ed.2d 361 (1996).
Thus, for the reasons set forth above and in my earlier opinion, 44 MJ at 118-24, I dissent.